Citation Nr: 1022004	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1971.  He died in November 1988.  The appellant in 
this case is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
appellant's claim of basic eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code.  She perfected a 
timely appeal to that decision.  

In August 2008, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2008.  

The Board notes that, in her October 2006 substantive appeal 
(VA Form 9), the appellant requested a hearing before a 
Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  
In April 2007, the RO sent the Veteran notice that a Travel 
Board hearing was scheduled for May 10, 2007.  She failed to 
appear at the hearing or give any reason for her failure to 
appear.  Pursuant to 38 C.F.R. § 20.702(d) (2009), the 
appellant's case was processed as though the request for 
hearing had been withdrawn.  


FINDINGS OF FACT

1.  The Veteran died in November 1988.  

2.  At the time of his death, he was not service-connected 
for any disability.  

3.  In November 2008, the RO denied service connection for 
the cause of the Veteran's death.  That decision was not 
appealed; as such, it became final.  

4.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.  


CONCLUSION OF LAW

The claim of basic eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code must be denied by operation of law.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

The Board notes that VA's duty-to-assist and notification 
obligations, set out in 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), are not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, Pub. L. No. 106- 
475, 114 Stat. 2096, with its expanded duties to notify and 
assist, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  As well, 
the statute at issue is not found in Chapter 51 (rather, in 
Chapter 35).  

Nevertheless, the facts relevant to a complete evaluation of 
the claim are not in dispute.  

Furthermore, the appellant was properly informed as to the 
laws and regulations governing entitlement to the benefits 
sought, the evidence considered, and the reasons and bases 
for the decision.  

As discussed, the appellant's arguments in favor of her 
entitlement to these benefits do not comport with governing 
law and regulations, and do not contradict any of the facts 
relied upon.  Moreover, the appellant has not identified any 
additional evidence or argument that should be considered 
during VA's adjudication process regarding this claim.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Court has held that where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003).  
Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.  

As will be discussed in further detail below, the appellant's 
claim is being denied solely because of a lack of entitlement 
under the law.  Accordingly, the Board has decided the appeal 
on the current record without any further consideration of 
the VCAA.  

II.  Analysis

Dependents' Educational Assistance (DEA) allowance under 
Chapter 35, Title 38, United States Code may be paid to a 
child or surviving spouse of a Veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists if 
the Veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the Veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.  

At the time of the Veteran's death, service connection had 
not been established for any disability.  In addition, a 
December 1989 rating decision denied service connection for 
the cause of the Veteran's death.  At that time, it was 
determined that the cause of death, including respiratory 
failure due to metastatic renal cell carcinoma with pulmonary 
and cerebral metastasis, was not incurred in or aggravated by 
active military service, nor was it incurred within the one 
year presumptive period following separation from service.  
Upon review of the evidentiary record in November 2008, the 
RO determined that the evidence continued to show that the 
Veteran's death was not incurred in or caused by military 
service; as such, service connection for the cause of the 
Veteran's death remained denied.  

Given the above, the Board finds that the Veteran did not die 
during service or due to a service-connected disability, and 
he did not have a permanent and total disability resulting 
from a service-connected disability at the time of his death.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  As the 
record reflects that the Veteran did not die in service or 
due to a service-connected disability or that he was 
evaluated as having disability total and permanent in nature 
as a result of service-connected disability at the time of 
his death, no child or surviving spouse of the Veteran is 
eligible for such benefits, and entitlement to DEA benefits 
is not warranted as a matter of law.  38 U.S.C.A. § 3501(a); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

Therefore, the Board finds that under these circumstances, 
the appellant does not meet the basic eligibility 
requirements for entitlement to Chapter 35 Dependents' 
Educational Assistance, and her claim, therefore, must be 
denied.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


